Martin, J.,

delivered the opinion of the court.
The defendant, sued on his promissory note by an endorsee, pleaded the general issue. Judgment was given against him, and he appealed.
The plea of the general issue dispenses with proof of the signature of the defendant, but not that of the payee and first endorser. The court, in ifs judgment, attests that the plaintiff proved all his allegations. This circumstance does not enable us to consider the signature of the payee as proved, when no evidence of it appears in any other part of the record ; but it raises sucb a presumption as, in our opinion, authorizes us to conclude that justice requires the case should be remanded.
*232It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be annulled and reversed, and the case remanded for further proceedings according to . r ° ° law; the plaintiff and appellee paying the costs of the appeal.